Exhibit NEWS RELEASE FOR IMMEDIATE RELEASE: November 16, 2009 CRC Health Corporation Reports Operating Results For the Third Quarter andNine Months Ended September 30, 2009 CUPERTINO, CA, November 16, 2009- CRC Health Corporation ("CRC" or the "Company"), a leading provider of substance abuse treatment and youth services through its wholly owned consolidated subsidiaries, announced its results for thethree monthsandnine months endedSeptember 30, 2009. The Company has two operating divisions: recovery division and healthy living division. The recovery division provides substance abuse and behavioral disorder treatment services through residential treatment facilities and outpatient treatment clinics. The healthy livingdivision includes programs and treatment services for adolescent youth as well as treatment services for eating disorders, obesity, and weight management serving all age groups. Adolescent and youth treatment services include therapeutic boarding schools and educational outdoor programs for children and adolescents struggling with academic, emotional, and behavioral issues. Consolidated net revenue for thethree monthsendedSeptember 30, 2009 decreased $8.8 million or 7.1% to $114.7 million compared to the same period in 2008. For the three months endedSeptember 30, 2009, consolidated operating expenses decreased $124.5 million to $119.9 million, or 50.9% compared to the same period in 2008.For the three monthsendedSeptember 30,2009 adjusted pro forma earnings before interest, taxes, depreciation and amortization ("EBITDA") increased $1.1 million, or 3.7%, to $30.6 million compared to $29.5 million during the same period in 2008. For thenine months endedSeptember 30, 2009, consolidated net revenue decreased $25.2 million or 7.1% to $330.9 million compared to the same period in 2008. Consolidated operating expenses for the nine months ended
